Crownhart, J.
The award of the Industrial Commission was entered against three employers, each a separate amount, and appellants’ first contention is that the Commission is without authority to find total compensation and then divide the liability between several employers.
This is a case of first impression. We are cited to no precedent in this country for the action of the Commission. Lees v. Waring & Gillow, Ltd. 127 L. T. J. 498, 2 Butterworth’s W. C. C. 474, an English case, is cited as authority for the action of the Commission, but it has no bearing. There the act provided for apportioning compensation among employers of the employee for one year prior to the incapacity, and there the employment was not concurrent, as here, but successive. Here authority of the Commission is statutory, but the statutes are remedial and are to be liberally construed to carry out their purpose of placing the cost of industrial accidents and diseases upon the industry in which they occur as a result of the industry. This principle has been too often affirmed to need citation.
The respondent employee, Frank Eicher, was employed as a tool sharpener, concurrently by three separate employers, to which he gave each a portion of his time. His employers were all granite cutters. The industries required him to work in air permeated with granite dust, which he breathed into his lungs. This resulted in producing in the *320workman tuberculosis of the lungs, which incapacitated him for labor. The Commission .found the date of such incapacity to have been December 8, 1922. It also found in effect that Etcher’s employment as such tool sharpener., from 1919 to the date of his incapacity, gradually broke down his resistance to the disease which resulted as stated. As has been said, during the time the disease had been incubating Eicher had been employed part time by each of three employers. Each employer was engaged in the same kind of business and the' conditions of employment were substantially the same in each case. The Commission found Eicher totally incapacitated as of December 8, 1922, and made its temporary award pending the outcome of the disease. It apportioned pro rata the amount due and to become due to Eicher among the three employers on the basis of the number of hours the employee worked during the period stated. This apportionment corresponded to the exposure of the employee to the causation of the disease. It cannot be contended that the award is not fair, and equitable. It is not so contended, as we understand the position of the appellants.
''"The objection to the award is lack of authority under the law to so apportion the award. The Commission is empowered to find the facts. It found the facts as stated. Having found the facts, the award logically and equitably follows as a result of such facts. The appellants were entitled to a judicial review of the Commission’s proceedings. Sec. 102.23, Stats. 1923. But the court “upon the trial of any such action . . . shall disregard any irregularity or error of the commission unless it be made to affirmatively appear that the plaintiff was damaged thereby.” Sub. (2), sec. 102.23, Stats.
It would seem that any employer of Eicher at the time he became incapacitated by an occupational disease resulting from such occupation would be liable for the whole amount *321of the award. Secs. 102.03 and 102.35, Stats. Sec. 102.03 provides:
“Conditions of liability. Liability for the compensation hereinafter provided for., in lieu of any other liability whatsoever, shall exist against an employer for- any personal injury accidentally sustained by his employee, and for his death, in those cases where the following conditions of compensation concur;
“(1) Where, at the time of the accident, both the employer and employee are subject to the provisions of sections 102.03 to 102.34, inclusive.
“(2) Where, at the time of the accident, the employee is performing service growing out of and incidental to his employment. ...
“ ( 3 ) Where the injury is proximately caused by accident, and is not intentionally self-inflicted.”
Sec. 102.35 extends the above quoted provisions to include occupational diseases as heretofore stated.
Manifestly, the appellants have not been damaged by the apportionment of the award, and the trial court’s action was correct.
The second contention of the appellants is that if the Commission's award was within the legislative intention, then the provisions of the act giving the Commission authority are unconstitutional as an attempted delegation of judicial authority upon an administrative body. This court has many times sustained action of the railroad commission as constitutional under conditions trenching much closer on judicial power than the action of the Industrial Commission in the instant case. As was said in Borgnis v. Falk Co. 147 Wis. 327, 358, 133 N. W. 209, the Industrial Commission “is an administrative body or arm of the government which in the course of its administration of a law is empowered to ascertain some questions of fact and apply the existing law thereto, and in so doing acts quasi-judicially, but it is not thereby vested with judicial power in the constitutional *322sense.” We hold the act in question within the constitutional province of the legislature.
Again, it is complained because the award does not include all the employers. This is based on the fact that during a part of the period of the employment Eicher worked part time for another employer. But he was not working for such employer at the time he came down with the disease rendering him unfit for work. This was the date at which liability became fixed. The statute says, “where, at the time of the accident,” the employee was performing services, etc., and the statute including occupational diseases imports the same construction. This is the construction given the Massachusetts act. Johnson’s Case, 217 Mass. 388, 391, 104 N. E. 735; O’Donnell’s Case, 237 Mass. 164, 165, 166, 129 N. E. 353; Bergeron’s Case, 243 Mass. 366, 137 N. E. 739.
Other objections are made to the award which have received our attention, but we deem them sufficiently covered by what has been said.
By the Court. — The judgment of the circuit court is affirmed.